Citation Nr: 1232383	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a right hip disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected flat feet disorder. 

4.  Entitlement to service connection for myositis. 

5.  Entitlement to service connection for severe pronation of the feet, to include as secondary to service-connected flat feet disorder. 

6.  Entitlement to an initial evaluation in excess of 10 percent for a mood disorder with depressive features.   

7.   Entitlement to an initial evaluation in excess of 10 percent for left ankle strain.  

8.  Entitlement to an initial evaluation in excess of 10 percent for right ankle strain.  

9.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

10.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.  

11.  Entitlement to an evaluation in excess of 30 percent for bilateral flat feet with hallux valgus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to June 1978 and from January 1979 to January 1983. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  In a September 2006 rating decision, the RO in Los Angeles, California, granted service connection for bilateral ankle strain and assigned a 10 percent evaluation for each side effective March 27, 2006.  In April 2008, the Board remanded that matter for further development, namely for the RO to provide the Veteran a statement of the case, which was subsequently issued in June 2008.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Then in a November 2009 rating decision, the RO in Jackson, Mississippi granted service connection for a mood disorder with depressive features and assigned a 10 percent evaluation effective August 4, 2009, declined to reopen previously denied claims for a right hip disorder and bilateral leg disorder, denied claims of entitlement to service connection for myositis and severe pronation of the feet, and continued a 30 percent evaluation for bilateral flat feet with hallux valgus.  Later, in a December 2009 rating decision, the RO in Jackson, Mississippi granted service connection for degenerative joint disease of the bilateral knees and assigned 10 percent disability evaluations for each side effective August 22, 2008.  

In January 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  

The Board notes that additional treatment records have been associated with the claims folder since the Veteran's claims were last adjudicated in August 2011.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 

The issues of service connection for a right hip disability and increased ratings for a mood disorder with depressive features, bilateral ankle strain, bilateral degenerative joint disease of the knee, and bilateral flat feet with hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO declined to reopen the Veteran's claim for service connection for a right hip disability; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the June 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for a right hip disability.   

3.  In a December 1994 rating decision, the RO denied the Veteran's claim for service connection for a bilateral leg disorder; the Veteran did not appeal this determination within one year of being notified. 

4.  Evidence received since the December 1994 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a bilateral leg disorder.   

5.  The Veteran does not have myositis related to service. 

6.  Severe pronation of the feet is contemplated in the criteria for evaluating the Veteran's service-connected bilateral flatfeet disability. 


CONCLUSIONS OF LAW

1.  The June 2004 RO decision that declined to reopen the claim for service connection for a right hip disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  
2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The December 1994 RO decision that denied the claim for service connection for a bilateral leg disorder is final.  See 38 U.S.C.A. § 4005 (c) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).    

4.  New and material evidence has not been received sufficient to reopen the claim of service connection for a bilateral leg disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

5.  Myositis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  The criteria for establishment of service connection for severe pronation of the feet are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 4.71a, Diagnostic Code 5276, 4.14 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability, the Board is reopening the Veteran's claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen this claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to the issue of new and material evidence for the claim for a right hip disability have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

As to the other claims decided herein, in correspondence dated in February 2009,  May 2009, and July 2009 the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In those letters, the Veteran was also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in an August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In this case, the May 2009 notice letter included the criteria for reopening the previously denied claim for service connection for a bilateral leg disability, the criteria for establishing service connection, and information concerning why the claim was previously denied. Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for a bilateral leg disability that was found insufficient in the previous denial. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  

The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As discussed below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for a bilateral leg disability, and thus an examination is not warranted.  

As to the remaining claims for service connection decided herein, medical examinations are unnecessary because there is no competent evidence of myositis or that severe pronation is a separate disability from the service-connected flat foot disability, as discussed below.  Under such circumstances, examinations are not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that in initial service connection claims, VA must provide a VA medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability). 

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case there is no competent medical evidence of a current diagnosis of claimed myositis or that severe pronation is a separate disability from the service-connected flat foot disability. 

In short, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf. 

Additionally, the Veteran presented testimony before the undersigned.  Thus, the duties to notify and assist have been met.

II.  Claims to Reopen

In a June 2010 statement of the case, the RO determined that new and material evidence sufficient to reopen the previously denied claims for service connection for a right hip disability and bilateral leg disorder had been received. The RO reopened the previously denied claims but denied the underlying de novo issues of service connection. 

Although the RO has reopened the previously denied claims for service connection for a right hip disability and bilateral leg disorder, the Board is required to address these particular issues (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claims for a right hip disability and bilateral leg disorder has been received, the Board will proceed, in the following decision, to adjudicate these new and material issues in the first instance. 

      A.  Right Hip Disability

In an October 1985 rating decision, the RO denied service connection for a right hip disability.  Subsequently, in March 1988, December 1994, February 1996, October 1996, November 1997, and November 1999, the RO declined to reopen the claim for service connection.  Additionally, in a November 2003 decision, the Board declined to reopen the previously denied service connection claim.  Subsequently, in a June 2004 rating decision, the RO again declined to reopen the claim.  The June 2004 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  See 38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The claim of entitlement to service connection for a right hip disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service and post-service treatment records.  Service treatment records were negative for any findings or complaints of a right hip disability.  Additionally, while the post-service medical records reflected a post-service right hip disability, there was no competent evidence of a nexus between the post-service right hip disability and service.  The evidence also included the Veteran's various statements regarding his right hip disability, some of those statements reflected that the right hip disability was incurred during service and other statements showed that he attributed his right hip disability to his service-connected flat feet disability.    

The last final rating decision addressing the Veteran's right disability is the June 2004 rating decision.  In declining to reopen the Veteran's claim for service connection, the RO determined that there was no evidence showing a nexus between his post-service right hip disability and service.  To reopen the claim, the new evidence must show that the Veteran's post-service right hip disability is related to service, or secondary to a service-connected disability. 

Since the final rating decision, the pertinent evidence of record includes a December 2009 letter from T.H., P.T. noting that the Veteran's "arches have fallen and he has lost foot stability which translates into an increase in hip stress."  Additionally, an April 2011 VA examination report noted that an impression of moderate osteoarthritis of the right hip.  The examiner concluded that that he could not render an opinion as to whether the Veteran's right hip disability was secondary to his bilateral flat feet or hallux valgus without resorting to mere speculation.  In light of the statement from P.T. suggesting a correlation between the Veteran's foot disability and increased hip stress, the Board finds that there is sufficient evidence to reopen the claim as there is competent evidence that the Veteran's right hip disability is related to service.  Therefore, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a right hip disability and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  

	B.   Bilateral Leg Disorder 

In a December 1994 rating decision, the RO denied service connection for a bilateral leg disorder.  The Veteran was informed of that decision and he did not file a timely appeal.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The December 1994 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  See 38 U.S.C.A. § 4005 (c) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).    

The claim of entitlement to service connection for a bilateral leg disorder may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2009 and the applicable regulations for reopening his claim have been set forth above.  See supra  38 C.F.R. § 3.156(a) (2011); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The relevant evidence before VA at the time of the prior final decision consisted of service and post-service treatment records, which were both negative for any findings or complaints of a bilateral leg disability.  In denying the Veteran's service connection claim for a bilateral leg disability in December 1994, the RO found that there was no evidence of a bilateral leg disability during or after service. 

The Board notes that the Veteran now contends that he has a bilateral leg disability due to a service-connected disability.  The Board notes that the Veteran's claim was adjudicated on a direct basis for service connection and he now asserts his claim for service connection on a secondary basis to his service-connected right ankle and/or knee disabilities.  The Board observes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004). 

To reopen the claim, the new evidence must show that the Veteran has a current bilateral leg disability related to service, or secondary to a service-connected disability. 

The pertinent new evidence includes multiple treatment records reflecting complaints of lower extremity swelling.  Additionally, an October 2009 VA examination report noted an assessment of bilateral non-specific lower extremity swelling.  The VA examiner opined that it was less likely than not that the bilateral lower extremity swelling was related to the bilateral hallux valgus or pes planus, and that the swelling was more likely due to venous incompetence or related to a systemic issue (e.g. congestive heart failure or renal failure).  He concluded that there was no connection or etiology between the lower extremity swelling and hallux valgus or pes planus.   Thus, rather then helping to establish a link between the Veteran's claimed lower extremity disabilities, the October 2009 opinion suggests that there is no such link.  

The Board finds that the evidence received since the last final decision, while new, does not raise a reasonable possibility of substantiating the claim.  Notably absent is any evidence showing incurrence of a bilateral leg disability during or related to active duty, or related to a service-connected disability.   Without such evidence, the claim for service connection for a bilateral leg disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2011). 

III.  Service Connection for Myositis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

In this case, there is no evidence that the Veteran has myositis, and in fact, the Veteran himself has denied on multiple occasions that he has myositis.  See e.g. January 2012 hearing transcript, page 14.  He even indicated that doctors have told him that he does not have myositis.  See id. at 15.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence of record does not indicate the presence of myositis at any time during the appeal period (the Veteran filed his claim of entitlement to service connection in March 2009), service connection for myositis is not warranted.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

As the weight of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for myositis is not warranted. 

IV.  Service Connection for Severe Pronation of the Feet

The Veteran essentially contends that he has severe pronation of the feet, secondary to his service-connected flat feet disorder. 

It is noted that except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2011) [ the evaluation of the same disability under various diagnoses is to be avoided].  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262. 

In considering the Veteran's claim for service connection, the Board is mindful that pyramiding, the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).  In the present case, the evidence demonstrates that the Veteran's complaints of severe pronation are intrinsic to his service-connected flatfoot disability and do not represent a separately ratable disability as set forth under Esteban.  Review of the criteria for his service-connected flatfeet reflects that pronation is already contemplated by the current 30 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  Therefore, granting service connection for pronation (with assignment of a separate disability evaluation) would result in impermissible pyramiding.  

In conclusion, the evidence of record does not support the Veteran's claim of entitlement to service connection for severe pronation of the feet.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a right hip disability is granted.

New and material evidence not having been received, the application to reopen a claim for service connection for bilateral leg disorder is denied.

Service connection for myositis is denied. 

Service connection for severe pronation of the feet, to include as secondary to service-connected flat feet disorder, is denied. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

The Veteran testified at his January 2012 hearing that he had been seen the week before at the VA Medical Center for his mood disorder.  Also, the record reflects that the Veteran continues to receive treatment there for his other disabilities.  The last treatment records in the claims folder/of record to include the electronic record are dated in August 2011.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c) (2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).
As to the claim for service connection for a right hip disability, the Veteran has contended that his current disability is related to his service-connected flat feet disability or to service wherein he injured his right hip.  Although service treatment records are negative for any complaints or findings related to the right hip, the Veteran has indicated that he injured his right hip while jumping out of a helicopter in Korea.  See e.g. January 1997 Decision Review Officer Hearing transcript, December 2003 report from J.M.L, M.D.  The Board notes that the Veteran is competent (and credible for purposes of this remand) to state that he injured his right hip in service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Furthermore, as noted above, a PT has attributed the Veteran's right hip strain to his service-connected flat feet and the April 2011 VA examiner indicated that he could not address the relationship of the Veteran's right hip to his feet disorders without resorting to speculation.  However, the Board notes that the VA examiner's conclusion is not sufficient.  In this regard, it observed that if an examiner is unable to offer an opinion that he/she must offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner did not comply with holding in Jones as a rationale for why a nonspeculative opinion could not be reached was not provided.  Therefore on remand, the Veteran must be afforded another examination to determine the nature and etiology of his current right hip disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

With respect to the claim for an increased evaluation for service-connected mood disorder with depressive features, the Veteran was last afforded a VA examination in October 2009.  It appears that the Veteran's symptoms have worsened since he was last examined.  For example, the October 2009 VA examination report reflects that the Veteran did not have panic attacks and, aside from mild impairment as to remote memory, his recent and immediate memory were normal.  However, during his January 2012 hearing, the Veteran and his wife testified that he experienced daily panic attacks, sleep disturbance, depression, and memory loss affecting his ability to function at work.  See January 2012 hearing transcript pages 7-9.  Additionally, the Veteran and his wife indicated at the hearing that the Veteran had been seen by VA the previous week and the doctors had wanted to keep him at the facility due to his mood disorder.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As to the increased evaluation claims for the various joint disabilities (i.e. bilateral ankle disability, bilateral knee disability, and bilateral flat feet), the severity of the disabilities appear to have changed since the Veteran was last examined.  Significantly, in a November 2011 statement, the Veteran indicated that his joint pain increased as a result of his hip replacement surgery.  Review of the evidence shows that the Veteran was last afforded examinations for his feet in August 2010 and for his knees in December 2009, and he had surgery for his hips in May 2011.  Furthermore, comparison of the Veteran's January 2012 hearing transcript and the examination reports cited above indicates that his service-connected disabilities  may have worsened since he was last evaluated (e.g. the Veteran testified to ankle instability which was not noted in the August 2010 VA examination report).  Therefore, the Board finds that the Veteran should be afforded contemporaneous examinations for his service-connected bilateral ankle disability, bilateral knee disability, and bilateral flat feet.  See Id. 
 
Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding VA Medical Center treatment records, specifically those dated since August 2011.  All efforts to obtain additional evidence must be documented in the claims folder. 

2. Schedule the Veteran for an examination with an appropriate health care provider to ascertain the nature and etiology of his current right hip disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must offer an opinion as to whether there is a 50 percent probability or greater that the current right hip disability is etiologically related to service, taking into consideration the Veteran's lay statements regarding an in-service injury which are presumed credible for purposes of the examination.  

The examiner should also provide an opinion as to whether there is a 50 percent probability or greater the Veteran's current right hip disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected disabilities, to specifically include his bilateral flat feet disorder.   

If the examiner determines that the right hip disability is aggravated by a service-connected disorder, the examiner should report the baseline level of severity of the nonservice-connected right hip disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate, to specially include the December 2009 private PT report.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected mood disorder with depressive features.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's mood disorder with depressive features on his social and industrial functioning.  The examiner should indicate whether the Veteran's mood disorder with depressive features renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

4. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected bilateral ankle strain.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating ankle disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disabilities on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

5. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected bilateral flatfeet.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating foot disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner should specifically determine whether the Veteran's service-connected bilateral flatfeet is manifested by pronounced bilateral acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

The examiner should also provide an opinion concerning the impact of the disabilities on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

6. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected bilateral knee degenerative joint disease.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disabilities on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

7. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

8. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


